COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-17-00464-CR
Style:                   Edward Guerra v. The State of Texas
Date motion filed*:      December 27, 2017
Type of motion:          Third Motion for Extension of Time to File Pro Se Anders Response
Party filing motion:     Pro se appellant Edward Guerra
Document to be filed:    Anders Response

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 October 23, 2017 (set before receipt of records)
       Number of extensions granted:          2        Current due date: January 17, 2018
       Date requested:                    N/A

Ordered that motion is:
       Granted, in part
             If document is to be filed, document due: January 29, 2018.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant’s third pro se motion for an extension of time to file his pro se Anders
       response is granted, in part, because appellant believes that “two motions have been
       filed with this Court, awaiting [r]esponse,” but appellant is warned that no further
       extensions will be granted. Other than appellant’s counsel’s motion to withdraw,
       appellant is advised that there are no other pending motions filed by appellant, pro se
       or otherwise, in this Court. Accordingly, if appellant’s pro se response is not filed by
       January 29, 2018, the Clerk of this Court will mark this case ready for submission
       without the response.

Judge’s signature: /s/ Evelyn V. Keyes
                                                Acting for the Court
Date: January 9, 2017


November 7, 2008 Revision